                        Case 1:18-cv-02849-ELH Document 32 Filed 12/07/18 Page 1 of 1

                                                 UNITED STATES DISTRICT COURT
                       'It
                       .••Ie:
                                OeC
                                 L    -    I   - . 2: S~ISTRICT OF MARYLAND
                                                                      OFFICE OF THE CLERK
                                                                                                                                 E\'
                             CLER::                                                                                                    ------            -DtPUTY
                                T   ~t..•.
                                         _                                                                                                Ft:licia C. Cannon. Clerk orCourt
                                                                                                                                      Elizaheth B. Snowden. Chief lkput~
RC:Jly to Northern q~\'(sion Address                                                                                                       Catherine Stavlas. ChiefDcputy


                                                                          December         7. 2018



          David     Andrew          Christenson
          P.O. Box 9063
          Miramar       Beach.        FL 32550


                     Re:            Case No. 18-cv-2849-ELH


          Dear Counsel/Party:


                     The Clerk            received     your Amicus           on December            6. 2018:      however.     it is deficient      in the
          area(s)   checked           below     and is being        returned      to you. at the direction             of the presiding         judge.



          Noncompliance  with L.R. 101 or 102                                              Noncompliance            with L.R. 102 and FRCi"P 5
          o    Member of bar has not signed the document.                                   o   Certiticate        of service not affixed to document.
          o     Business entities other than sole                                          ~        Certilieate    of service not dated and/or not
                proprietorships  must be represented                    by                          signed.
                counsel.




          Noncompliance    with L.R. 104 or 105                                            Misccllaneous
          o    Discovery materials should not be filed unless                              D    Document does not contain original                       sig.nature.
               in supp0l1 of a motion or by court order.
          o    Discovery motion tiled contrary to L.R. 104.7.                               o       Document relates to more than one file.
                                                                                                    Original and appropriate copies are required
          o     Motion to compel               Ii led contrary     to L.R. 104.8.                   for each file unless the cases have been
                                                                                                    consolidated   for all purposes.
                                                                                            o       Offer of judgment should not be filed with the
                                                                                                    COUl1untii it has been accepted. Fed. R. Civ.
                                                                                                    P.68.
                                                                                                    Other:
                                                                                            D


                                                                                        ~f5.~
                                                                                            Ellen    L. Hollander                                          Date
                                                                                           United      States     District    Judge


          cc: Other counsel/party
          Return pleading letter (Rev. 0212011)


           Northern Division' 4228 U.S. Courthouse' 101 W. Lombard Street. Baltimore. Maryland 2120 I' 410.962.2600
           Southern Division' 200 U.S. Courthouse' 6500 Cherrywood Lane' Greenbelt. Maryland 20770' 301.344.0660

                                                     Visit the C.S. Oislrirt ('(Juri's Wrh ••itc at "w\\.mdl1.11srourls.gu\
